Defendant appeals from a judgment of conviction of the crime of burglary, and from an order denying his motion for a new trial.
The following are the "grounds of decision" herein:
[1] (1) The trial court committed no error in admitting in evidence the extrajudicial statement made to defendant to the effect that he wished to be permitted to plead guilty to a charge of "receiving stolen property and take a county jail sentence." A painstaking examination by the trial court of the situation and circumstances present at the time the statement was made by defendant discloses the fact that it related entirely to the crime for which defendant was then on trial, and the jury was carefully instructed by the court to that effect. In substance, the statement made by defendant amounted to an admission that he had received the property in question into his possession "knowing the same to have been stolen" (sec. 496, Pen. Code); and inasmuch as other evidence in the case established the fact that the stolen property was found in an automobile belonging to defendant before he had time, after the burglary was committed and preceding his attempted arrest and subsequent flight from the burglarized premises, to convey the property from the scene of the burglary, the relevancy of the questioned evidence may not be doubted.
[2] (2) The trial court did not err, nor abuse its discretion, in denying defendant's motion for a new trial.
The judgment and the order denying the motion for a new trial are affirmed.
Conrey, P.J., and York, J., concurred. *Page 26